Concurring .Opinions.
DeBlanc, J.
In this case the district attorney applied for a change of venue, on the ground that the State could not obtain a fair and impartial trial in the parish of Grant, because of the prisoner’s popularity among some of the population and their almost universal determination and assertions that they would acquit him.
The State officer swore to the truth of these facts, and his declaration stands uneontradicted.
Eor that reason I am of the opinion that the change of venue was properly allowed, but I do not believe that, on the naked application of either the Attorney General or a district attorney, the judge is authorized to change the venue to another parish without proof that a competent *597.jury of the parish, wherever the offense is charged to have been committed, can not be had.
The constitutional rule is that “the accused shall be entitled to a ■speedy public trial by an impartial jury of the parish in which the offense was committed.” The change of venue is the exception to that rule.
Unless it is alleged and established that an impartial jury of the parish can not be had, a change of venue, against the will of the accused, is a dangerous violation of the constitution, as, otherwise, that constitutional privilege of a prisoner, his life, his liberty, and reputation would be at the mercy of the district attorney or Attorney General.
.1 concur in the decision read by Mr. Justice Spencer, and reserve the right of hereafter filing a separate opinion on the question above alluded to.